PER CURIAM.
We reverse the final summary judgment of foreclosure entered in this case. Whether the appellee is entitled to enforce the promissory note remains a disputed issue of material fact. In Harvey v. *302Deutsche Bank National Trust Co., 69 So.3d 300, 303 (Fla. 4th DCA 2011), we explained that the person entitled to enforce a negotiable instrument such as a note is the “ ‘holder of the instrument.’ ” (quoting § 673.3011, Fla. Stat.). A “holder” is the person in possession of the instrument that is payable to bearer or to an identified person in possession. § 671.201(21)(a), Fla. Stat. “Bearer” means “a person in possession of a negotiable instrument ... that is payable to bearer or indorsed in blank.” § 671.201(5), Fla. Stat. (emphasis added). See also Riggs v. Aurora Loan Servs., LLC, 36 So.3d 932 (Fla. 4th DCA 2010). The note presented in these proceedings does not appear to have an endorsement in blank. Instead, the endorsement is to a specific entity, Wells Fargo, which is not the plaintiff in this case.

Reversed and remanded for farther proceedings.

WARNER, STEVENSON and GROSS, JJ., concur.